DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 14, 16-21, and 23-27 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 and 19 require an “orifice unit” but it is not clear what the part is as claimed.  While the specification supports what may be such a unit, limitations cannot be imported from the specification into the claims.  The term is not defined in such a way as to limit an ‘orifice unit’ only to the structure in the figures.
 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16, 17, 19-21, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2009/0142513) in view of Lee (2004/0200413).
	Murakami teaches a method of manufacturing a display apparatus, comprising:
- loading a display substrate in a chamber and deposited a process gas and 
- unloading the substrate after deposition (see Fig. 2 and related text) describing a deposition process wherein it is understood a substrate is loaded and unloaded [0063],
- cleaning the chamber, see Fig. 2 step 3

	Murakami does not teach a diffuser plate in at least one of the holes that lead into the storage space.  
	Lee teaches that it is operable to include a diffuser plate (spreader) to reach more areas of the region between the shower plate and the inlet, see diffuser plate 90a in Fig. 1 and with reference to [0025].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the diffuser plate of Lee in the gas inlets of Murakami as it would allow for the gases to spread further – Murakami is already concerned with the spread of the plasma gas as signified by the injection in two places and therefore the spreader/diffusion plate of Lee would further this effect.
	In regard to the gas being passed through an orifice unit, the figures show a pipe that the gas passes through and this meets the claim requirements of an orifice unit.  In regard to the diameters of the paths, a selection of the size of a part is prima obvious without a showing of criticality, see MPEP 2144.04 IV. A. In this case, there is no specific criticality demonstrated of the particular size of any of the inlets or orifices and therefore for one path to include a larger size would have been obvious wherein each of the gas paths size would be operably selected.  
It is further noted that orifice unit portion is compared in size to ANY portion of the other gas path – including a portion leading into the chamber or immediately at the plasma source.
Regarding claims 14 and 21, the locations of the inlets of the apparatus include one to a center portion and one off center.  Further, if it were held that the one inlet was not sufficiently in the center, as per MPEP 2144.04 VI. C. a rearrangement of parts is prima facia obvious without a showing of criticality.  In this case, to alter the location of the inlets wherein Murakami teaches inlets at different areas would have been obvious without a showing of criticality.
	Regarding claims 16 and 20, as per above, the plasma source is remote.
	Regarding claims 17 and 26, the process gas coats the heat unit using the process gas.
	Regarding claim 19, all elements of the claim are taught per the art above.
	Regarding claim 23, Murakami teaches applying voltage to the head unit [0059].
	Regarding claim 27, Murakami teaches an exhaust unit 38 (Fig 1, related text).
	
Claims 18, 24, and 25 are rejected under 35 U.S.C. 103 as obvious over Murakami and Lee in view Richardson (2003/0000546).
The teachings of Murakami are applied above, teaching the cleaning of a chamber but silent on any end point detection.
Richardson teaches that in a chamber clean process, it is operable to detect a wavelength of a byproduct gas to determine an appropriate endpoint for the clean [0049].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to detect the byproduct wavelength in the chamber cleaning method of Murakami as Richardson teaches that such detection is an operable manner of .

	Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.   The claims have been amended to include an “orifice unit” but the unit is not sufficiently defined in the claims.  The Office does agree that if the “orifice unit” were further defined in structural terms that the claims would overcome the prior art.  The teaching of different diameters does also not overcome the prior art – it is further noted as per above that any portion of the path can vary in size from the orifice unit so it is not particularly limiting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715